Citation Nr: 1737103	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2014, the Veteran along with his spouse and daughter testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in February 2015 for additional development.  After the case was returned for appellate review, the Board denied the claim in September 2016.  Pursuant to a joint motion for remand, however, the Board's September 2016 decision was vacated and remanded by the U.S. Court of Appeals for Veterans Claims in May 2017, for additional development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the joint motion for remand, additional development is warranted before the Veteran's claim can be adjudicated.  Specifically, a supplemental medical opinion is warranted to consider the list of articles about diseases and chemical exposure, including pesticides, which was submitted by the Veteran's wife, who is a nurse practitioner; the medical evidence that the Veteran was diagnosed with multiple sclerosis in November 1993, rather than 1997; and the Veteran's lay statements concerning the Veteran's complaints of dizziness, numbness of the face, involuntary movement of the limbs and stomach pains dating back to 1975.

Additionally, the appropriate service department should be contacted to determine whether there was any insecticide exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department to determine whether the Veteran was exposed to insecticides during his active service at the U.S. Naval Facility in Eleuthera, Bahama from October 1967 to January 1969.   Documented evidence as to what steps were taken to verify this must be set forth in the claims file. 

2.  Thereafter, return the Veteran's file to the VA examiner who provided the September 2015 examination, if available, to determine the nature and etiology of his multiple sclerosis.  The claims file must be made available to, and reviewed by, the examiner.  If the previous examiner is unavailable, it should be determined whether additional examination is warranted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his multiple sclerosis had its clinical onset during active service, within seven years of service separation or is related to any in-service disease, event, or injury, including any exposure to herbicides and/or insecticides in the Bahamas.  

In providing this opinion, it is acknowledged that multiple sclerosis is not considered as presumptively related to herbicide exposure and/or exposure to insecticides; but the examiner is asked to determine in the Veteran's individual case if his multiple sclerosis is directly related to his military service.  

The examiner also must consider the following:

(a)  Service treatment records documenting findings of pterygium in 1966 and 1967 and his expiratory wheezing noted at his separation examination, as well as any competent statements concerning any continued symptoms of possible early manifestation since service.

(b) List of articles the Veteran's wife, a nurse practitioner, cited to in an October 21, 2008 fax to Congressman John Shimkus, which was noted as showing a possible link between exposure to chemicals and autoimmune disease: (See Legacy Content Manager Documents, "Congressionals," received, January 16, 2009, pp. 10, 25): Pesticides and Human Health, A Resource for Health Care Professionals, written by Gina Solomon, MD, Ch.8 talks about pesticides and the immune system; Effect of Pesticides on the Immune System, written by William J. Rea MA and Hsueh-Chia Liang, MD, Environmental Health Center Dallas, Texas; Sublethal Effects of Exposure to Cholinesterase Inhibiting Pesticides: Humans and Vertebrate Wildlife, written by Katharine C. Parsons, Stephanie R. Schmidt, Gina Tarbill, and Kelley R. Tucker; CHE Toxicant and Disease Data Base; Defining Chemical Injury, A Diagnostic Protocol and Profile of Chemically injured civilians, industrial works, and Gulf War written by G. Heuser, MD, Ph.D, P. Axelrod and S. Heuser, MA

(c) Medical evidence that the Veteran was diagnosed with multiple sclerosis in November 1993, rather than 1997; and 

(d)  Veteran's lay statements concerning the Veteran's complaints of dizziness, numbness of the face, involuntary movement of the limbs and stomach pains dating back to 1975.

The examiner also must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




